Order entered September 10, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00813-CV

               BODUM USA, INC. AND BODUM HOLDING AG, Appellants

                                                V.

                       J.C. PENNEY CORPORATION, INC., Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-04943-2013

                                            ORDER
       Before the Court are Nicole J. Wing’s September 7, 2018 motion and supporting motion

for admission pro hac vice. We GRANT the motions. Ms. Wing shall be allowed to participate,

on behalf of appellants, in the proceedings in this cause including oral argument.




                                                      /s/   DAVID EVANS
                                                            JUSTICE